United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3016
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                 Isabel Mata Trejo

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                            Submitted: April 13, 2016
                              Filed: August 8, 2016
                                 ____________

Before RILEY, Chief Judge, LOKEN and SHEPHERD, Circuit Judges.
                              ____________

SHEPHERD, Circuit Judge.

      A jury convicted Isabel Mata Trejo of conspiracy to distribute
methamphetamine, but acquitted her of possession with intent to distribute
methamphetamine and possession of a firearm in furtherance of a drug trafficking
crime. She challenges her conviction on two grounds. First, she argues that the
district court1 should have granted her motion for acquittal because the evidence is
insufficient to support the conspiracy conviction. Second, she contends that the
district court abused its discretion in submitting a deliberate ignorance instruction to
the jury. Having jurisdiction under 28 U.S.C. § 1291, we affirm.

                                           I.

        In March 2013, law enforcement officers began observing Mata Trejo’s
property after receiving information that liquid methamphetamine, originating in
Mexico or California, was being converted to solid form on the property. A residence,
where Mata Trejo lived, and a garage were located on the property. A flatbed trailer
stood 40 feet from the residence. Officers positioned themselves in the woods near
Mata Trejo’s property for surveillance purposes. During their surveillance of the
property, they observed two males walk between the residence, garage, and flatbed
trailer. At one point, one of the men walked out of the residence holding a gallon jug
of liquid and retrieved aluminum pans from underneath the trailer. With the
assistance of the other man, he poured liquid from the jug into the aluminum pans and
placed the pans back underneath the trailer. On another occasion, the investigators
observed one of the same men digging on the property. Mata Trejo was never seen
going into the garage, but the investigators did observe her walking around the
property at or near the garage. The investigators conducted controlled buys at
different locations, including a secluded location near Mata Trejo’s property, at which
they observed vehicles that they had seen on Mata Trejo’s property. At the controlled
buys near Mata Trejo’s property, the methamphetamine was packaged in dirt-
encrusted bags or Tupperware containers.




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                          -2-
       In May 2013, a search warrant was executed on Mata Trejo’s property. In
Mata Trejo’s house, officers discovered $4,000 in small denominations of United
States currency, a firearm, scales, and eight cellular telephones, including two that
belonged to Mata Trejo. In a wooded area north of her residence, approximately
5,050 grams of methamphetamine were found buried in the ground in Tupperware
containers and plastic bags. In the garage, officers discovered empty Tupperware
containers, hot plates, scales, strainers, and a heat sealer, items commonly found in
methamphetamine conversion labs. Officers also noticed an extension cord running
from within the residence to the garage providing power to the garage.

       Mata Trejo was charged in three counts of a 12-count indictment with
conspiracy to distribute 500 grams or more of a mixture and substance containing
methamphetamine and 50 grams or more of actual methamphetamine in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and 846; possession with intent to
distribute at least 500 grams of a mixture and substance containing methamphetamine
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and 18 U.S.C. § 2; and
possession of a firearm in furtherance of a drug trafficking crime in violation of 18
U.S.C. § 924 (c)(1)(A). Some of Mata Trejo’s co-defendants pled guilty, but Mata
Trejo and one other co-defendant proceeded to trial.

        At trial, the government presented significant evidence of the manufacture,
distribution, and storage of methamphetamine on Mata Trejo’s property. Mata Trejo
testified that she was not aware of any illegal drug activity on her property and did not
go into the garage because it was very messy, but a man named “Camaro” requested
permission to store a bag of clothes in the garage for $3,000. She thought that the
packaging materials found in the garage may have belonged to Camaro. Mata Trejo
claimed ownership of the $4,000 and the firearm found in her residence.

      The jury found Mata Trejo guilty of engaging in a conspiracy to distribute
drugs, but acquitted her of the other charges. Mata Trejo moved for acquittal on the

                                          -3-
basis that there was insufficient evidence to support the jury verdict on the conspiracy
charge in light of the jury’s acquittal of Mata Trejo on the possession charge. The
district court denied the motion, finding that there was sufficient evidence to support
Mata Trejo’s conviction. This appeal followed.

                                          II.

       On appeal, Mata Trejo argues that the district court erred in denying her motion
for acquittal and abused its discretion in giving a deliberate ignorance instruction to
the jury. We will consider these arguments in turn.

                                          A.

       “We review a motion for judgment of acquittal under a de novo standard of
review.” United States v. Espinosa, 585 F.3d 418, 423 (8th Cir. 2009). Mata Trejo
argues that the district court erred in denying her motion for acquittal because the
evidence was insufficient to support her conviction on the conspiracy charge.
Specifically, Mata Trejo argues that the jury’s acquittal as to the charge of possession
with intent to distribute methamphetamine is inconsistent with the conclusion that the
government met its burden of proof as to the elements of conspiracy to distribute
methamphetamine. When considering a jury verdict that a party characterizes as
inconsistent, we ask “whether the government presented sufficient evidence to support
the conviction. We are reluctant to delve into the minds of the jurors to determine the
reasons for apparently inconsistent verdicts.” United States v. Opare-Addo, 486 F.3d
414, 416 (8th Cir. 2007) (internal citations omitted). “We review the sufficiency of
the evidence de novo, viewing evidence in the light most favorable to the government,
resolving conflicts in the government’s favor, and accepting all reasonable inferences
that support the verdict.” United States v. Washington, 318 F.3d 845, 852 (8th Cir.
2003) (citation omitted). “Reversal is appropriate only where a reasonable jury could



                                          -4-
not have found all the elements of the offense beyond a reasonable doubt.” United
States v. Armstrong, 253 F.3d 335, 336 (8th Cir. 2001).

       To prove a conspiracy to distribute drugs under 21 U.S.C. § 846, the
government must show: (1) that there was a conspiracy, i.e., an agreement to distribute
the drugs; (2) that the defendant knew of the conspiracy; and (3) that the defendant
intentionally or knowingly joined the conspiracy. United States v. Hernandez, 569
F.3d 893, 896 (8th Cir. 2009) (internal quotation marks and citation omitted); United
States v. Pizano, 421 F.3d 707, 719 (8th Cir. 2005). “An agreement to join a
conspiracy need not be explicit but may be inferred from the facts and circumstances
of the case.” United States v. Garcia-Hernandez, 530 F.3d 657, 661 (8th Cir. 2008)
(quoting United States v. Rodriguez-Mendez, 336 F.3d 692, 695 (8th Cir. 2003)).
Thus, the government was not required to show that Mata Trejo possessed
methamphetamine in order to prove that she entered into a conspiracy to distribute
methamphetamine. In order to establish possession of methamphetamine with intent
to distribute under 21 U.S.C. § 841(a)(1), the government must prove that the
defendant (1) knowingly possessed the methamphetamine; and (2) had intent to
distribute it. See United States v. Parker, 587 F.3d 871, 881 (8th Cir. 2009). Because
different elements are required to prove a conspiracy to distribute and possession with
intent to distribute, the jury verdicts are not inconsistent. United States v. Gastineau,
217 F. App’x 581, 582 (8th Cir. 2007) (per curiam) (unpublished) (holding that the
jury verdicts were not inconsistent because the conspiracy offenses on which
defendant was found not guilty required proof of elements that the possession count
did not) (citation omitted).

      Here, sufficient evidence exists to support the jury’s guilty verdict against Mata
Trejo on the conspiracy to distribute charge. At trial, the government introduced
evidence that $4,000 in small denominations of United States currency, a firearm, and
scales were found in Mata Trejo’s residence. Within the garage, investigators
discovered an operational methamphetamine conversion lab with acetone, scales,

                                          -5-
strainers, hot plates, and packaging materials, including a vacuum sealer and vacuum
seal bags. In a wooded area, across the road from the property, investigators located
methamphetamine buried in the ground. Mata Trejo denied knowledge of any drug
activity but admitted that an individual named “Camaro” might have been responsible
for the evidence located in the garage. She indicated that Camaro paid her $3,000
each month to store a bag of clothes on her property, a statement that the jury could
have found incredulous.

      Additionally, several officers testified about activity on Mata Trejo’s property
that was consistent with drug-related activity. Sergeant Vanhoozer testified that he
saw two men pour a liquid retrieved from the house into aluminum pans and place
them under a flatbed trailer. He also indicated that he observed a man on the property
digging in the ground. Notably, some of the methamphetamine that was obtained was
packaged in dirt-encrusted Tupperware containers. The officers further testified that
they observed Mata Trejo moving about the property, entering and leaving the
residence and walking near the garage, which suggests that she was aware, or
otherwise willfully ignorant, of the drug activity on her property.

       We agree with the district court that the totality of this evidence, viewed in the
light most favorable to the verdict, is sufficient to justify the jury’s guilty verdict on
the conspiracy to distribute charge. Accordingly, the district court did not err in
denying Mata Trejo’s motion for acquittal.

                                           B.

      The statute at issue, conspiracy to distribute methamphetamine, requires that a
defendant act knowingly. 21 U.S.C. § 846; see Pizano, 421 F.3d at 719. Mata Trejo
claims that she did not act knowingly because she was not aware of the drugs and drug
paraphernalia on her property. Mata Trejo further contends that the district court
abused its discretion in giving a deliberate ignorance or willful blindness instruction

                                           -6-
to the jury because the evidence could only support two conclusions – that she had
actual knowledge of the alleged drug manufacturing and trafficking activity on her
property, or that she had no such knowledge – and thus there is no support for the
conclusion that she was willfully blind to such activity. Mata Trejo timely objected
to the instruction in the district court. “We review the inclusion of a jury instruction
for an abuse of discretion and consider whether any error was harmless.” United
States v. Listman, 636 F.3d 425, 431 (8th Cir. 2011) (internal citation omitted).

       “Many criminal statutes require proof that a defendant acted knowingly or
willfully, and courts applying the doctrine of willful blindness hold that defendants
cannot escape the reach of these statutes by deliberately shielding themselves from
clear evidence of critical facts that are strongly suggested by the circumstances.”
United States v. Galimah, 758 F.3d 928, 931 (8th Cir. 2014) (quoting Global-Tech
Applicances, Inc. v. SEB S.A., 563 U.S. 754, 766 (2011)). “A willful blindness or
deliberate indifference instruction is appropriate when there is evidence to support the
inference that the defendant was aware of a high probability of the existence of the
fact in question and purposely contrived to avoid learning all of the facts.” Id.
(internal quotation marks and citation omitted). The instruction is “a mechanism for
inference,” not “a substitute for knowledge.” Id. (internal quotation marks and
citation omitted).

        Because the evidence at trial was sufficient to establish that Mata Trejo either
had actual knowledge of the methamphetamine or deliberately failed to inquire about
it, the willful blindness instruction was appropriate. Mata Trejo claimed that Camaro
stored clothes on her property for $3,000, a steep price for storage of clothing, which
could have led the jury to conclude the payment was for the storage of
methamphetamine and that Mata Trejo was either aware or willfully ignorant of the
methamphetamine stored on her property. Scales, a firearm, and $4,000 in small
denominations of U.S. currency were found in Mata Trejo’s house. Investigators
observed Mata Trejo moving about the property, and methamphetamine was buried

                                          -7-
on the property. This evidence is sufficient for a jury to conclude that Mata Trejo was
either aware of the methamphetamine distribution activity or was deliberately ignorant
of the same. If she was not aware, “it was only because she chose not to investigate
the facts suggesting that criminal activity was afoot.” United States v. Chavez-
Alvarez, 594 F.3d 1062, 1067 (8th Cir. 2010) (upholding district court’s use of willful
blindness instruction). Moreover, the instruction was complete: it provided that the
jury could not find Mata Trejo acted “knowingly” if it found she was merely
negligent, careless, or mistaken as to whether her property was being used to store and
process methamphetamine; and the jury could not find she acted “knowingly” if Mata
Trejo actually believed her property was not being used for the storage and process
of methamphetamine. Therefore, the district court did not abuse its discretion in
giving the jury a deliberate ignorance instruction.

                                            III.

         For the foregoing reasons, we affirm the conviction and judgment of the district
court.
                          ______________________________




                                            -8-